Citation Nr: 0214965	
Decision Date: 10/24/02    Archive Date: 11/01/02	

DOCKET NO.  92-00 013	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to service connection for the residuals of left 
ankle injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from December 1975 to 
August 1988, a portion of which represented service as a 
United States Air Force Academy Cadet.  This case comes 
before the Board of Veterans Appeals (Board) on appeal of a 
September 1989 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  
The case was subsequently transferred to the VARO in San 
Francisco, California, the VARO in Los Angeles, California, 
and the VARO in Washington, DC.


FINDINGS OF FACT

Chronic residuals of a left ankle injury are not shown to 
have been present in service, or for a number of years 
thereafter, and a current left ankle disorder is not shown to 
be related to active military duty.


CONCLUSION OF LAW

Chronic residuals of a left ankle injury were not incurred in 
or aggravated by active military service, nor may arthritis 
of the left ankle be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At the time of a service entrance examination in October 
1975, the veteran gave a history of a sprained ankle, which 
was reported as "OK."  The physical examination was 
negative for any disability of the veteran's left ankle, and 
no pertinent diagnosis was noted.  In a service clinical 
record dated in December 1977, it was noted that the veteran 
had injured his left ankle wrestling the previous day.  
Complaints included pain anterior to the lateral malleolus.  
The veteran stated that he had injured the same ankle "three 
years ago."  On physical examination, the veteran's left 
ankle was swollen and tender in the area anterior to the 
lateral malleolus.  Radiographic studies showed the presence 
of a possibly "old" chip fracture of the distal fibula.  
Additionally noted was a small secondary ossicle off the tip 
of the fibula, with no acute fracture and an intact mortise.  
There was moderate soft tissue swelling over the anterior 
aspect of the joint, in addition to mild degenerative disease 
about the joint.  The pertinent diagnosis was strain of the 
anterior segment of the lateral collateral ligament, with a 
possibly old chip fracture.

The following day, the veteran was seen in physical therapy.  
At the time of evaluation, he stated that he had been 
participating in intramural wrestling, during which he 
forcefully twisted his left ankle, and heard a "pop."  On 
physical examination, active range of motion of the veteran's 
left ankle was decreased due to edema and pain.  There was 
pain to palpation over the lateral aspect of the left ankle, 
in conjunction with moderate edema over the lateral 
malleolus.  In January 1978, the veteran complained of 
persistent pain in his left ankle.  Additionally noted was 
the presence of some mild swelling.  Thereafter, in February 
1978, the veteran voiced complaints of persistent pain in his 
ankle.  Radiographic studies reportedly showed the presence 
of new bone along the lateral border of the syndesmosis.  The 
veteran's ankle was taped, and he was referred for physical 
therapy.  In June 1978, the veteran was seen for follow-up of 
his left ankle pain.  Radiographic studies of the veteran's 
left ankle were consistent with a probable old fracture of 
the distal lateral tibial articular epiphysis.  At the time 
of a service medical examination in early April 1979, the 
veteran complained of occasional symptoms in both ankles with 
weather changes.  During the course of outpatient treatment 
in late April 1979, it was noted that the veteran had been 
experiencing intermittent left ankle pain.  The clinical 
assessment was pain, left ankle.  Radiographic studies of the 
veteran's left ankle conducted in May 1979 were essentially 
within normal limits, with no significant pathology 
identified.  

Service medical examinations conducted in October 1980 and 
October 1981 were negative for any evidence of residuals of 
injury to the veteran's left ankle.  At the time of a service 
separation examination in May 1988, the veteran gave a 
history of a left ankle sprain as the result of wrestling and 
climbing incidents in 1981.  He reported that he used 
crutches and an Ace wrap for one month.  Physical examination 
of the veteran's lower extremities on his separation 
examination was within normal limits, and no pertinent 
diagnosis was noted.

During the course of an RO hearing in May 1990, the veteran 
offered testimony regarding the nature and etiology of his 
current left ankle pathology.

In July 1990, the veteran was scheduled for a VA examination, 
for which he failed to report.  Thereafter, in September 
1991, a VA compensation and pension examination was 
accomplished.  At the time of examination, the veteran gave a 
history of numerous injuries to his ankles "since 1977."  
According to the veteran, these injuries were so numerous 
that he was unable to remember the specific details of any of 
them.  However, he noted one incident in December 1977, at 
which time he twisted his left foot "until it popped" 
during a wrestling practice.  The veteran complained of an 
intermittent dull, aching pain in both of his ankles, most 
often in cold weather, but could also occur in good weather.  
On physical examination, both of the veteran's ankles showed 
full dorsiflexion of 10 degrees and full plantar flexion of 
45 degrees.  There was no laxity in either foot, nor were 
there any deficits to light touch.  Motor strength testing 
was 5/5 in all groups.  Radiographic studies of the veteran's 
ankles were within normal limits.  The pertinent diagnosis 
was moderate degenerative joint disease of both ankles of 
gradual onset, with no specific injury, but the result of 
multiple numerous small minor injuries, accompanied by an 
overall gradual onset of pain over the past 20 years.

On a subsequent VA compensation and pension examination in 
October 1992, the veteran's claims folder was available, and 
was reviewed.  The veteran complained of bilateral ankle pain 
that was "not constant."  When further questioned, the 
veteran remarked that he had answered all questions regarding 
his ankle problems "in the past" and did not wish to answer 
any additional questions.  On physical examination, the 
veteran was able to squat fully and arise from a squatting 
position without difficulty.  The veteran's feet showed no 
evidence of any swelling or localized tenderness.  Range of 
motion measurements of the veteran's ankles showed 
dorsiflexion to 70 degrees, with 130 degrees of plantar 
flexion, 45 degrees of inversion, and 20 degrees of eversion.  
There was no evidence of any swelling or tenderness, or of 
any deformity or redness.  The pertinent clinical impression 
was of bilaterally normal feet.

The veteran was scheduled for additional VA compensation and 
pension examinations in March 1993, October 1993, and April 
2001, for which he failed to report.  The veteran has not 
responded to subsequent attempts regarding the scheduling of 
an additional VA examination.

Analysis

The veteran in this case seeks service connection for the 
residuals of various injuries to his left ankle, all of which 
reportedly occurred during his period of active military 
service.  In that regard, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§ 1131.  Moreover, when osteoarthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In the present case, service medical records do not 
demonstrate the presence of a chronic, service-incurred left 
ankle disability.  While on various occasions in service, the 
veteran received treatment for left ankle pain, the veteran's 
service separation examination found no left ankle disorder.  
Similarly, while in radiographic studies of December 1977, 
there was noted the presence of a possible old chip fracture 
of the distal fibula, subsequent radiographic studies were 
negative for the presence of any such pathology.  In point of 
fact, the earliest clinical indication of the possible 
presence of chronic left ankle pathology was not until 
September 1991, when a clinical diagnosis of mild 
degenerative joint disease of the left ankle was provided.  
However, x-rays taken of the left ankle at that time were 
normal.

In an attempt to clarify the clinical picture, the veteran 
was afforded an additional VA examination in October 1992.  
That examination involved a review of the veteran's claims 
folder, and yielded findings that were essentially normal.  
The veteran was subsequently scheduled for further VA 
examinations in March 1993, October 1993, and April 2001.  He 
failed to report for any of these examinations, and has 
failed to respond to subsequent attempts to contact him.

Under the circumstances, the Board is compelled to reach its 
decision based on the evidence of record.  See 38 C.F.R. 
§ 3.655 (2001).  The preponderance of that evidence is 
against the veteran's current claim.  At present, it has not 
been demonstrated that the veteran has chronic left ankle 
pathology that is in any way the result of any incident or 
incidents of his period of active military service.  
Accordingly, service connection for the residuals of left 
ankle injury must be denied.  

In reaching this determination, the Board has given due 
consideration to the provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Following the 
ROs' determinations of the veteran's claim, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Veterans Claims Assistance Act and the implementing 
regulations pertinent to the issue on appeal are liberalizing 
and are therefore applicable to the issues on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).   

The Veterans Claims Assistance Act redefine the obligations 
of the VA with respect to the duty to assist, and the 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
However, in the case at hand, it is clear that the VA has met 
it's "duty to assist" the veteran in the development of all 
facts pertinent to his claim.  To that end, the veteran has 
been scheduled for numerous VA examinations.  Moreover, the 
statement of the case and supplemental statements of the case 
have provided notice to him of what the evidence of record 
revealed, and why the evidence of record was insufficient to 
award the benefit he sought.  Accordingly, the veteran has 
been provided notice of what the VA was doing to develop his 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence would be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the RO essentially complied with the Board 
remands dated in August 1992 and September 1996, by 
scheduling additional VA examinations.  See Smith v. Gober, 
14 Vet. App. 199 (2000).  The veteran has failed to report 
for scheduled examinations in order to obtain evidence 
necessary to complete the record.  As the Court has stated, 
"the duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Under such 
circumstances, the Board is of the opinion that no further 
duty to assist the veteran exists in this case.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the residuals of left ankle injury is 
denied.



		
	Joy A. McDonald
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

